DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 01/31/2022 have been entered and fully considered.  Claims 15-16, 19, 21, 25, 36, 39, and 41-53 are pending.  Claims 1-14, 17-18, 20, 22-24, 26-35, 37-38, and 40 are cancelled.  Claims 41-51 are amended.  Claims 15-16, 19, 21, 25, 36, 39, and 41-53 are examined herein.

Response to Arguments
Applicant’s arguments, see Section II, filed 01/31/2022, with respect to the claim objections have been fully considered and are persuasive.  The objections to claims 42, 46, and 49 has been withdrawn. 
Applicant’s arguments, see Section III, filed 01/31/2022, with respect to the rejection of claims 41-51 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 41-51 under 35 USC 112 has been withdrawn. 
Applicant’s arguments, see Section IV, filed 01/31/2022, with respect to the rejection under 35 USC 103, in particular the combination of Chou and Maier, have been fully considered and are persuasive.  The rejection of 15-16, 19, 21, 25, 36, 39, and 41-53 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 15-16, 19, 21, 25, 36, 39, and 41-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2003/0203267 A1 (“Chou”) discloses a solid oxide fuel cell comprising a multi-layer seal comprising a gasket body and a compliant interlayer formed on first and second opposing surfaces of the gasket body (Abstract; [0021]-[0026]).  The interlayers comprise glass ([0059], [0062], [0072]) and in Example 2 the glass comprises SiO2, B2O3, Na2O, Al2O3, BaO, ZnO, CaO, and K2O ([0089]).
US 2006/0063659 A1 (“Xue”) discloses a sealant composition for sealing solid oxide fuel cells (Abstract) and teaches mixing the glass component thereof with a binder system to form a paste ([0012], [0031]-[0033]).  The paste allows for ready application to a sealing surface ([0032]).  Representative examples of suitable organic binder materials include methyl cellulose ([0033]).  
CN 102386345 A (“Zeng” – machine translation filed by applicant 04/14/2017 cited herein) discloses a sealing gasket for a solid oxide fuel cell (Abstract) and teaches the gasket comprises a glass powder, a binder, and a solvent (pg. 4, ¶3).  The binder includes methyl cellulose and the solvent includes deionized water (pg. 4, ¶3).  
The prior art of record, taken alone or in combination, does not fairly disclose or suggest the gasket of claim 15 or claim 39, in particular, the gasket comprising the “retarder comprising a lignin, lignosulfonate, or a salt thereof; a hydroxycarboxylic acid or salt thereof; a vinyl polymer; a monosaccharide or disaccharide; a fluorate; a borate; or a derivative or mixture thereof” as recited in combination with the elements of claims 15 and 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727